Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 1 of 55




                       EXHIBIT 1
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 2 of 55




         Marc J. Randazzo (NV Bar No. 12265)
         Ronald D. Green (NV Bar No. 7360)
       2 Alex J. Shepard (NV Bar No. 13582)
       3 RANDAZZA LEGAL GROUP, PLLC
         2764 Lake Sahara Drive, Suite 109
       4 Las Vegas, NV 89117
       5 Telephone: 702-420-2001
         ecf@randazza.com
       6 Attorneys for Defendants
       7 Stephen Fairfax and MTechnology
        8                                UNITED STATES DISTRICT COURT
CL      9                                      DISTRICT OF NEVADA
:)
0 10
          SWITCH, LTD.,                                       Case No.: 2:17-cv-02651-GMN-VCF
       11 a Nevada limited liability company,
_..J
<(
       12                Plaintiff,                           DEFENDANT STEPHEN FAIRFAX'S
(.') 13                                                       RESPONSES AND OBJECTIONS TO
                 vs.                                          PLAINTIFF'S FIRST SET OF REQUESTS
_..J   14                                                     FOR PRODUCTION OF DOCUMENTS
     STEPHEN FAIRFAX; MTECHNOLOGY;
  15 DOES 1 through 1 O; and ROE ENTITIES 11
�
N 16 through 20, inclusive,
<(
Q      17                 Defendants.
z      18
<(
ei:: 19          Defendant Stephen Fairfax ("Fairfax") hereby submits his Responses and
       20 Objections to Plaintiff's First Set of Requests for Production of Documents pursuant
       21 to Federal Rules of Civil Procedure Rules 26 and 34.
       22        These responses are made solely for the purpose of, and in relation to, this
       23 action. Each response is given subject to all appropriate objections (including
       24 but not limited to objections concerning competency, relevancy, materiality,
       25 propriety, and admissibility), which would require the exclusion of any statement
       26 contained herein if the request were asked of, or any statement contained herein
       27
                                                          -1 -
                       Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                               2:l 7-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 3 of 55




           was made by, a witness present and testifying in court. All such objections and
      2 grounds therefore are reserved and may be interposed at the time of trial.
      3          Except for facts explicitly admitted herein, no admission of any nature
      4 whatsoever is to be implied or inferred. The fact that any request herein has been
      5 responded upon should not be taken as an admission, or a concession, of the
      6 existence of any facts set forth or assumed by such request, or that such response
       7 constitutes evidence of any fact thus set forth or assumed. All responses must be
       8 construed as given on the basis of present recollection.
Q_     9                                     GENERAL OBJECTIONS
::)
0     10         1.      Fairfax objects to the subject requests to the extent that they request
      11 the disclosure of information protected by the attorney-client privilege, the work-

<(
      12 product doctrine, or any other recognized privilege or immunity.
(9    13         2.      Fairfax objects to the subject requests to the extent that they are not
w
__J
      14 reasonably calculated to lead to the discovery of admissible evidence. The
<(    15 providing of documents in response to any request is not to be deemed or
N
N     16 construed as an admission by Fairfax that the information is in fact relevant to this
<t    17 action.
0
z     18         3.      Fairfax objects to the subject requests to the extent that they call for
<t
�
      19 the production of documents not in the possession, custody, or control of Fairfax.
      20         4.      To the extent words or phrases used in the requests are vague,
      21 ambiguous, or otherwise overbroad, Fairfax shall respond in a manner in which
      22 they believe, in good faith, to be requested thereby.
      23         5.      Fairfax states that discovery in this matter is continuing and ongoing
      24 and that it is possible that additional information responsive to the requests will be
      25 identified subsequent to the date of this response.
      26         6.      All responses made herein are based upon the best knowledge,
      27 information and belief held by Fairfax at the time of the response.
                                                 -2-
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2: 17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 4 of 55




                7.       Fairfax objects to the Definitions to the extent they conflict with the
      2 definitions applicable in the Federal Rules of Civil Procedure and/or Local Civil
      3 Rule 26.
      4          8.      Fairfax objects to the Instructions to the extent they impose any
      5 obligation beyond that required by the Federal Rules of Civil Procedure or the
      6 Local Rules of this Court.
       7         9.      Fairfax objects to the requests to the extent they encompass
       8 documents subject to attorney-client privilege created subsequent to the
o._    9 initiation of this litigation and will neither produce nor create a privilege log as to
0     10 same.
(9    11         10.      Fairfax incorporates these General Objections into each and every
      12 specific response as if fully set forth therein.
      13         Subject to and without waiving the foregoing General Objections, Fairfax
LLJ
_J
      14 specifically responds to each numbered Request as follows:
<(    15                          RESPONSES TO REQUESTS FOR PRODUCTION
N
N     16 REQUEST NO. 1:
<(
0     17         Please produce complete and accurate copies of any and all DATA
z     18 regarding Aligned from January 1, 2011, to the present.
<(
�
      19 RESPONSE TO REQUEST NO. 1:
      20         Objection.       This request is overbroad, unduly burdensome, and is not
      21 proportional to the needs of the case. This request seeks essentially all information
      22 in any form related to Aligned, regardless of whether such information relates to
      23 any claim or defense in this matter, and regardless of whether Fairfax is in
      24 possession of such information. Read literally, the request seeks all documents
      25 about Aligned created in the past 8 years by anyone anywhere in the world,
      26 including third-party social media posts on subjects completely unrelated to this
      27 litigation.    The request seeks an extremely large number of documents and
                                                          -3-
                       Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                               2:17-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 5 of 55




            searching for, reviewing, and producing all responsive documents would take an
       2 absurd number of man hours. This request seeks proprietary, confidential, and
       3 trade secret information that will not be produced until an adequate protective
       4 order is on file in this matter. This request seeks information Fairfax cannot disclose
       5 due to contractual obligations with third parties. This request is an abuse of the
        6 discovery process and shows an attempt by Switch to use this litigation to obtain
        7 confidential information regarding direct competitors.
       8          Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
CL      9 in possession, custody, or control of responsive documents.
:::)
0      10 REQUEST NO. 2:
(j 11             Please produce complete and accurate copies of all agreements
_J

<(     12 between FAIRFAX and Aligned.
(j     13 RESPONSE TO REQUEST NO. 2:
w
_J
       14         No responsive documents are in Fairfax's possession, custody, or control.
<(     15 REQUEST NO. 3:
N
N      16         Please produce complete and accurate copies of all agreements
<(
a      17 between Defendant MTECHNOLOGY and Aligned.
z      18 RESPONSE TO REQUEST NO. 3:
<(
�
       19         Objection.     This request is overbroad, unduly burdensome, and is not
       20 proportional to the needs of the case. This request is not limited to information
       21 related to the parties' claims or defenses and is not limited to any relevant time
       22 period. This request seeks proprietary, confidential, and trade secret information
       23 that will not be produced until an adequate protective order is on file in this
       24 matter.     This request seeks information that cannot be disclosed due to
       25 contractual obligations with third parties.
       26         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       27 in possession, custody, or control of responsive documents.
                                                          -4-
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2:17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 6 of 55




           REQUEST NO. 4:
      2         Please produce complete and accurate copies of any and all DATA
      3 related to Jones Lang LaSalle from January l, 2011, to the present.
      4 RESPONSE TO REQUEST NO. 4:

      5         Objection.     This request is overbroad, unduly burdensome, and is not
       6 proportional to the needs of the case. This request seeks essentially all information
       7 in any form related to Jones Lang Lasalle, regardless of whether such information
       8 relates to any claim or defense in this matter, and regardless of whether Fairfax is
a_     9 in possession of such information. Read literally, the request seeks all documents
=:J
0     10 about Jones Long Lasalle created in the past 8 years by anyone anywhere in the
      11 world, including third-party social media posts on subjects completely unrelated
      12 to this litigation. The request seeks an extremely large number of documents and
<(
(')   13 searching for, reviewing, and producing all responsive documents would take an
w
_J
      14 absurd number of man hours.

<(    15         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
N
N     16 in possession, custody, or control of responsive documents.
<(
0     17 REQUEST NO. 5:
z     18         Please produce complete and accurate copies of any and all DATA
<(
�
      19 related to Aligned Energy from January 1, 2011, to the present.
      20 RESPONSE TO REQUEST NO. 5:
      21         Objection.    This request is overbroad, unduly burdensome, and is not
      22 proportional to the needs of the case. This request seeks essentially all information
      23 in any form related to Aligned Energy, regardless of whether such information
      24 relates to any claim or defense in this matter, and regardless of whether Fairfax is
      25 in possession of such information. Read literally, the request seeks all documents
      26 about Aligned Energy created in the past 8 years by anyone anywhere in the
      27 world, including third-party social media posts on subjects completely unrelated
                                                       -5-
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2: l 7-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 7 of 55




            to this litigation. The request seeks an extremely large number of documents and
       2 searching for, reviewing, and producing all responsive documents would take an
       3 absurd number of man hours. This request seeks proprietary, confidential, and
       4 trade secret information that will not be produced until an adequate protective
       5 order is on file in this matter. This request seeks information Fairfax cannot disclose
        6 due to contractual obligations with third parties. This request is an abuse of the
        7 discovery process and shows an attempt by Switch to use this litigation to obtain
        8 confidential information regarding direct competitors.
        9         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       10 in possession, custody, or control of responsive documents.
       11 REQUEST NO. 6:
<(
       12         Please produce complete and accurate copies of any and all DATA
(_')
w
       13 related to lnertech from January 1, 2011 to the present.
_J
       14 RESPONSE TO REQUEST NO. 6:
<(     15         Objection. This request is overbroad, unduly burdensome, and is not
N
N      16 proportional to the needs of the case. This request seeks essentially all information
       17 in any form related to lnertech, regardless of whether such information relates to

<(
       18 any claim or defense in this matter, and regardless of whether Fairfax is in
       19 possession of such information. Read literally, the request seeks all documents
       20 about lnertech created in the past 8 years by anyone anywhere in the world,
       21 including third-party social media posts on subjects completely unrelated to this
       22 litigation. The request seeks an extremely large number of documents and
       23 searching for, reviewing, and producing all responsive documents would take an
       24 absurd number of man hours. This request seeks proprietary, confidential, and
       25 trade secret information that will not be produced until an adequate protective
       26 order is on file in this matter. This request seeks information Fairfax cannot disclose
       27 due to contractual obligations with third parties. This request is an abuse of the
                                                         -6-
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2:l 7-cv-02651-GMN-VCF
              Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 8 of 55




              discovery process and shows an attempt by Switch to use this litigation to obtain
         2 confidential information regarding direct competitors.
         3          Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
         4 in possession, custody, or control of responsive documents.
         5 REQUEST NO. 7:
         6          Please produce complete and accurate copies of any and all DATA
         7 related to Uber from January 1, 2011, to the present.
         8    RESPONSE TO REQUEST NO. 7:
0...      9         Objection. This request is overbroad, unduly burdensome, and is not
0 10 proportional to the needs of the case. This request seeks essentially all information
0,::::

c..'.) 11 in any form related to Uber, regardless of whether such information relates to any
         12 claim or defense in this matter, and regardless of whether Fairfax is in possession
_J



         13 of such information. Read literally, the request seeks all documents about Uber
_J
         14 created in the past 8 years by anyone anywhere in the world, including third-party
<(       15 social media posts on subjects completely unrelated to this litigation. The request
N
N        16 seeks an extremely large number of documents and searching for, reviewing, and
<(
         17 producing all responsive documents would take an absurd number of man hours.
z        18 This request seeks proprietary, confidential, and trade secret information that will
         19 not be produced until an adequate protective order is on file in this matter. This
         20 request seeks personal ride share information of individuals unrelated to this
         21 litigation that will not be produced. This request seeks information Fairfax cannot
         22 disclose due to contractual obligations with third parties.
         23          Notwithstanding these objections, Fairfax responds as follows: other than
         24 personal ride share information, Fairfax is not in possession, custody, or control of
         25 responsive documents.
         26
         27
                                                            -7-
                        Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                                2:l 7-cv-02651-GMN-VCF
               Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 9 of 55




               REQUEST NO. 8:
          2          Please produce complete and accurate copies of any and all DATA
          3 related to eBay from January 1, 2011, to the present.
          4 RESPONSE TO REQUEST NO. 8:
          5          Objection. This request is overbroad, unduly burdensome, and is not
          6 proportional to the needs of the case. This request seeks essentially all information
          7 in any form related to eBay, regardless of whether such information relates to any
          8    claim or defense in this matter, and regardless of whether Fairfax is in possession
CL         9 of such information. Read literally, the request seeks all documents about eBay
0 10 created in the past 8 years by anyone anywhere in the world, including third-party
c:.::::
0 11 social media posts on subjects completely unrelated to this litigation. The request
.....J
          12 seeks an extremely large number of documents and searching for, reviewing, and
0 13 producing all responsive documents would take an absurd number of man hours.
          14 This request seeks proprietary, confidential, and trade secret information that will
<         15 not be produced until an adequate protective order is on file in this matter. This
N
N         16 request seeks personal purchasing information of individuals unrelated to this
<         17 litigation that will not be produced. This request seeks information Fairfax cannot
z         18 disclose due to contractual obligations with third parties.
<
          19         Notwithstanding these objections, Fairfax responds as follows: other than
          20 purchases on eBay marketplace, Fairfax is not in possession, custody, or control of
          21 responsive documents.
          22 REQUEST NO. 9:
          23         Please produce complete and accurate copies of any and all DATA
          24 related to PayPal from January 1, 2011, to the present.
          25 RESPONSE TO REQUEST NO. 9:
          26         Objection. This request is overbroad, unduly burdensome, and is not
          27 proportional to the needs of the case. This request seeks essentially all information
                                                             -8-
                         Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                                 2:17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 10 of 55




           in any form related to Paypal, regardless of whether such information relates to
      2 any claim or defense in this matter, and regardless of whether Fairfax is in
      3 possession of such information. Read literally, the request seeks all documents
      4 about Paypal created in the past 8 years by anyone anywhere in the world,
      5 including third-party social media posts on subjects completely unrelated to this
      6 litigation.    The request seeks an extremely large number of documents and
      7 searching for, reviewing, and producing all responsive documents would take an
       8 absurd number of man hours. This request seeks personal financial information of
       9 individuals unrelated to this litigation that will not be produced.
      10         Notwithstanding these objections, Fairfax responds as follows: other than

(:)   11 personal payments made via PayPal, Fairfax is not in possession, custody, or
_J

<(    12 control of responsive documents.
(:)   13 REQUEST NO. 10:
w
_J
      14         Please produce complete and accurate copies of any and all DATA

<( 15 related to Theresa Gardner from January 1, 2011, to the present.
N
N 16 RESPONSE TO REQUEST NO. 10:
<(
C 17        No responsive documents are in Fairfax's possession, custody, or control.
z     18 REQUEST NO. 11:
<(
a::   19         Please produce complete and accurate copies of any and all DATA
      20 related to Mark Bauer from January 1, 2011, to the present.
      21 RESPONSE TO REQUEST NO. 11:
      22         Objection.      This request is overbroad, unduly burdensome, and is not
      23 proportional to the needs of the case. This request seeks essentially all information
      24 in any form related to Mark Bauer, regardless of whether such information relates
      25 to any claim or defense in this matter, and regardless of whether Fairfax is in
      26 possession of such information. Read literally, the request seeks all documents
      27 about Mark Bauer created in the past 8 years by anyone anywhere in the world,
                                                         -9-
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2: 17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 11 of 55




           including third-party social media posts on subjects completely unrelated to this
      2 litigation.    The request seeks an extremely large number of documents and
      3 searching for, reviewing, and producing all responsive documents would take an
      4 absurd number of man hours. This request seeks proprietary, confidential, and
       5 trade secret information that will not be produced until an adequate protective
       6 order is on file in this matter. This request seeks information Fairfax cannot disclose
       7 due to contractual obligations with third parties.
       8 REQUEST NO. 12:
       9         Please produce complete and accurate copies of any and all DATA
      10 related to Carter Robinson from January 1, 2011, to the present.

(j    11 RESPONSE TO REQUEST NO. 12:
      12         No responsive documents are in Fairfax's possession, custody, or control.
(j    13 REQUEST NO. 13:
w
      14
_.J
                 Please produce complete and accurate copies of any all DATA related to
<(    15 Marew Klokkenja from January 1, 2011, to the present.
N
N     16 RESPONSE TO REQUEST NO. 13:
<(
0     17         No responsive documents are in Fairfax's possession, custody, or control.
z     18 REQUEST NO. 14:
<(
�     19         Please produce complete and accurate copies of any and all DATA
      20 related to Bret Davis from January 1, 2011, to the present.
      21 RESPONSE TO REQUEST NO. 14:
      22          No responsive documents are in Fairfax's possession, custody, or control.
      23 REQUEST NO. 15:
      24          Please produce complete and accurate copies of any and all DATA
      25 related to Mike Lewis from January 1, 2011, to the present.
      26
      27
                                                         - 10 -
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2: l 7-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 12 of 55




           RESPONSE TO REQUEST NO. 15:
      2         Objection.       This request is overbroad, unduly burdensome, and is not
      3 proportional to the needs of the case. This request seeks essentially all information
      4 in any form related to Mike Lewis, regardless of whether such information relates
      5 to any claim or defense in this matter, and regardless of whether Fairfax is in
      6 possession of such information. Read literally, the request seeks all documents
      7 about Mike Lewis created in the past 8 years by anyone anywhere in the world,
       8 including third-party social media posts on subjects completely unrelated to this
a_
       9 litigation.    The request seeks an extremely large number of documents and
:)
O     10 searching for, reviewing, and producing all responsive documents would take an
      11 absurd number of man hours. This request seeks proprietary, confidential, and
_.J

<( 12 trade secret information that will not be produced until an adequate protective
(!) 13 order is on file in this matter. This request seeks information Fairfax cannot disclose
w
_J
      14 due to contractual obligations with third parties.
<(    15         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
N
N     16 in possession, custody, or control of responsive documents.
<(
0     17 REQUEST NO. 16:
z     18         Produce complete and accurate copies of any and all DATA related to
<(
�
      19 Dean Nelson from January 1, 2011, to the present.
      20 RESPONSE TO REQUEST NO. 16:
      21         Objection.       This request is overbroad, unduly burdensome, and is not
      22 proportional to the needs of the case. This request seeks essentially all information
      23 in any form related to Dean Nelson, regardless of whether such information relates
      24 to any claim or defense in this matter, and regardless of whether Fairfax is in
      25 possession of such information. Read literally, the request seeks all documents
      26 about Dean Nelson created in the past 8 years by anyone anywhere in the world,
      27 including third-party social media posts on subjects completely unrelated to this
                                                         - 11 -
                       Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                               2:17-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 13 of 55




            litigation.   The request seeks an extremely large number of documents and
       2 searching for, reviewing, and producing all responsive documents would take an
       3 absurd number of man hours. This request seeks proprietary, confidential, and
       4 trade secret information that will not be produced until an adequate protective
       5 order is on file in this matter. This request seeks information Fairfax cannot disclose
       6 due to contractual obligations with third parties.
        7           Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
        8 in possession, custody, or control of responsive documents.
        9 REQUEST NO. 17:
       10           Produce complete and accurate copies of any and all DATA related to
       11 Mazen Rawashdeh from January 1, 2011, to the present.
       12 RESPONSE TO REQUEST NO. 17:
       13           No responsive documents are in Fairfax's possession, custody, or control.
w
_J
       14 REQUEST NO. 18:

<(     15           Please produce complete and accurate copies of any and all DATA
N
N      16 related to Thomas Price from January 1, 2011, to the present.
<(
0      17 RESPONSE TO REQUEST NO. 18:
z      18           No responsive documents are in Fairfax's possession, custody, or control.
<(
Ci::   19 REQUEST NO. 19:
       20           Please produce complete and accurate copies of any and all DATA
       21 related to Paul Santana from January 1, 2011, to the present.
       22 RESPONSE TO REQUEST NO. 19:
       23           Objection.       This request is overbroad, unduly burdensome, and is not
       24 proportional to the needs of the case. This request seeks essentially all information
       25 in any form related to Paul Santana, regardless of whether such information
       26 relates to any claim or defense in this matter, and regardless of whether Fairfax is
       27 in possession of such information. Read literally, the request seeks all documents
                                                             - 12 -
                          Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                                  2: l 7-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 14 of 55




           about Paul Santana created in the past 8 years by anyone anywhere in the world,
      2 including third-party social media posts on subjects completely unrelated to this
      3 litigation. The request seeks an extremely large number of documents and
      4 searching for, reviewing, and producing all responsive documents would take an
      5 absurd number of man hours. This request seeks proprietary, confidential, and
      6 trade secret information that will not be produced until an adequate protective
       7 order is on file in this matter. This request seeks information Fairfax cannot disclose
       8 due to contractual obligations with third parties.
       9         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
      lO in possession, custody, or control of responsive documents.
      11 REQUEST NO. 20:
_J

<(
      12         Produce complete and accurate copies of any and all DATA related to
(j    13 Stephen Harlett from January 1, 2011, to the present.
w
_J
      14 RESPONSE TO REQUEST NO. 20:
<(    15         No responsive documents are in Fairfax's possession, custody, or control.
N
N     16 REQUEST NO. 21:
<C
C     17         Please produce complete and accurate copies of any and all DATA
z     18 related to Richard Reyher from January l, 2011, to the present.
<C
0::
      19 RESPONSE TO REQUEST NO. 21:
      20         Objection.     This request is overbroad, unduly burdensome, and is not
      21 proportional to the needs of the case. This request seeks essentially all information
      22 in any form related to Richard Reyher, regardless of whether such information
      23 relates to any claim or defense in this matter, and regardless of whether Fairfax is
      24 in possession of such information. Read literally, the request seeks all documents
      25 about Richard Reyher created in the past 8 years by anyone anywhere in the
      26 world, including third-party social media posts on subjects completely unrelated
      27 to this litigation. The request seeks an extremely large number of documents and
                                                       - 13 -
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2:17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 15 of 55




           searching for, reviewing, and producing all responsive documents would take an
      2 absurd number of man hours. This request seeks proprietary, confidential, and
      3 trade secret information that will not be produced until an adequate protective
      4 order is on file in this matter. This request seeks information Fairfax cannot disclose
      5 due to contractual obligations with third parties.
       6         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       7 in possession, custody, or control of responsive documents.
       8 REQUEST NO. 22:
       9         Please produce complete and accurate copies of any and all DATA
      10 related to Seth Feldman from January 1, 2011, to the present.
      11 RESPONSE TO REQUEST NO. 22:
_.J

<(
      12         No responsive documents are in Fairfax's possession, custody, or control.
(!)   13 REQUEST NO. 23:
w
_.J
      14         Please produce complete and accurate copies of any and all DATA
<     15 related to Devin Wenig from January 1, 2011, to the present.
N
N     16 RESPONSE TO REQUEST NO. 23:
<     17         No responsive documents are in Fairfax's possession, custody, or control.
C
z
<     18 REQUEST NO. 24:
a=:   19         Please produce complete and accurate copies of any and all DATA
      20 related to Jakob Carnemark from January 1, 2011, to the present.
      21 RESPONSE TO REQUEST NO. 24:
      22         Objection.     This request is overbroad, unduly burdensome, and is not
      23 proportional to the needs of the case. This request seeks essentially all information
      24 in any form related to Jakob Carnemark, regardless of whether such information
      25 relates to any claim or defense in this matter, and regardless of whether Fairfax is
      26 in possession of such information. Read literally, the request seeks all documents
      27 about Jakob Carnemark created in the past 8 years by anyone anywhere in the
                                                       - 14 -
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2:17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 16 of 55




           world, including third-party social media posts on subjects completely unrelated
      2 to this litigation. The request seeks an extremely large number of documents and
      3 searching for, reviewing, and producing all responsive documents would take an
      4 absurd number of man hours. This request seeks proprietary, confidential, and
      5 trade secret information that will not be produced until an adequate protective
      6 order is on file in this matter. This request seeks information Fairfax cannot disclose
       7 due to contractual obligations with third parties. This request is an abuse of the
       8 discovery process and shows an attempt by Switch to use this litigation to obtain
       9 confidential information regarding direct competitors.
      10         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
      11 in possession, custody, or control of responsive documents.
_J

<(
      12 REQUEST NO. 25:
(9    13         Please produce complete and accurate copies of any and all DATA
LLJ
_J
      14 related to Andrew Schaap from January 1, 2011, to the present.
<(    15 RESPONSE TO REQUEST NO. 25:
N
N     16         Objection.     This request is overbroad, unduly burdensome, and is not
<(
0     17 proportional to the needs of the case. This request seeks essentially all information
z     18 in any form related to Andrew Schaap, regardless of whether such information
<(
�
      19 relates to any claim or defense in this matter, and regardless of whether Fairfax is
      20 in possession of such information. Read literally, the request seeks all documents
      21 about Andrew Schaap created in the past 8 years by anyone anywhere in the
      22 world, including third-party social media posts on subjects completely unrelated
      23 to this litigation. The request seeks an extremely large number of documents and
      24 searching for, reviewing, and producing all responsive documents would take an
      25 absurd number of man hours. This request seeks proprietary, confidential, and
      26 trade secret information that will not be produced until an adequate protective
      27 order is on file in this matter. This request seeks information Fairfax cannot disclose
                                                        - 15 -
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2: 17-cv-02651-GMN-VCF
             Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 17 of 55




             due to contractual obligations with third parties. This request is an abuse of the
        2 discovery process and shows an attempt by Switch to use this litigation to obtain
        3 confidential information regarding direct competitors.
        4          Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
        5 in possession, custody, or control of responsive documents.
        6 REQUEST NO. 26:
        7          Please produce complete and accurate copies of any and all DATA
        8 related to Stephen Smith from January 1, 2011, to the present.
        9 RESPONSE TO REQUEST NO. 26:
        10         No responsive documents are in Fairfax's possession, custody, or control.
        11 REQUEST NO. 27:
_J
        12         Please produce complete and accurate copies of any and all DATA
        13 related to Rajendran Avadaiappan from January 1, 2011, to the present.
w
____J
        14 RESPONSE TO REQUEST NO. 27:

<(      15         No responsive documents are in Fairfax's possession, custody, or control.
N
N       16 REQUEST NO. 28:
<(
0       17          Please produce complete and accurate copies of any and all video
z       18 footage, including b-roll footage, YOU received and/or have in YOUR possession,
<(
Ci:::
        19 with regard to the ALIGNED videos.
        20 RESPONSE TO REQUEST NO. 28:
        21          Objection.    This request is overbroad, unduly burdensome, and is not
        22 proportional to the needs of the case. This request is vague and ambiguous as to
        23 the term "ALIGNED videos" in that it does not identify any potentially responsive
        24 videos. This request thus appears to seek documents pertaining to all videos
        25 created by or concerning ALIGNED, regardless of their relevance to any party's
        26 claims or defenses or when such videos were created.
        27
                                                          - 16 -
                       Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                               2:l 7-cv-02651-GMN-VCF
              Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 18 of 55




                   Notwithstanding these objections, Fairfax responds as follows: The only
         2 responsive document is already in Switch's possession and was produced by
         3 Switch as Bates No. SWITCH 000044.
         4 REQUEST NO. 29:
         5         Please produce complete and accurate copies of any and all payments
         6 made to YOU by Aligned, or any Aligned employees.
          7 RESPONSE TO REQUEST NO. 29:
         8         Objection.      This request is overbroad, unduly burdensome, and is not
o.....    9 proportional to the needs of the case. This request is not limited to relevant time
::)
O        10 period and is not limited in scope to issues relevant to any party's claims or
         11 defenses.
_J
         12        Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
         13 in possession, custody, or control of responsive documents.
w
_J
         14 REQUEST NO. 30:
<(       15        Please produce complete and accurate copies of any and                              all
N
N        16 communications regarding payments received by MTECHNOLOGY and/or YOU
<(
Q        17 from Aligned or any Aligned employees.
z        18 RESPONSE TO REQUEST NO. 30:
<(
Ci=:     19        Objection.      This request is overbroad, unduly burdensome, and is not
         20 proportional to the needs of the case. This request is not limited to relevant time
         21 period and is not limited in scope to issues relevant to any party's claims or
         22 defenses.      This request seeks proprietary, confidential, and trade secret
         23 information that will not be produced until an adequate protective order is on file
         24 in this matter.     This request seeks information Fairfax cannot disclose due to
         25 contractual obligations with third parties.
         26        Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
         27 in possession, custody, or control of responsive documents.
                                                           - 17 -
                        Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                                2:l 7-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 19 of 55




           REQUEST NO. 31:
      2         Please produce complete and accurate copies of any and all bank
      3 records from 2011 to present in YOUR control reflecting financial transactions with
      4 individuals or entities affiliated with Aligned, Aligned Energy, lnertech, eBay,
      5 and/or Paypal.
       6 RESPONSE TO REQUEST NO. 31:
       7        Objection.     This request is overbroad, unduly burdensome, and is not
       8 proportional to the needs of the case. This request is not limited in scope to any
o_
       9 issue relevant to any party's claims or defenses. This request seeks proprietary,
:)
0     10 confidential, and trade secret information that will not be produced until an
      11 adequate protective order is on file in this matter. This request seeks personal
__J
      12 financial information of individuals unrelated to this litigation that will not be
      13 produced. It is impossible for Fairfax to respond fully to this request, as it seeks
w
__J
      14 records reflecting transactions with individuals or entities "affiliated with"
<(    15 numerous companies, and Fairfax cannot determine all individuals or entities
N
N     16 affiliated with them.
<(
0     17         Notwithstanding these objections, Fairfax responds as follows: other than
z     18 eBay marketplace purchases and PayPal payments, Fairfax is not in possession,
<(
      19 custody, or control of responsive documents.
      20 REQUEST NO. 32:
      21         Please produce complete and accurate copies of any and all of YOUR
      22 cell phone records evidencing communications with individuals or entities
      23 affiliated with Aligned, Aligned Energy, lnertech, eBay, and/or Paypal between
      24 yourself and from 201 Oto present.
      25 RESPONSE TO REQUEST NO. 32:
      26         Objection.    This request is overbroad, unduly burdensome, and is not
      27 proportional to the needs of the case. This request is not limited in scope to any
                                                       - 18 -
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2:l 7-cv-02651-GMN-VCF
          Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 20 of 55




          issue relevant to any party's claims or defenses. This request seeks proprietary,
     2 confidential, and trade secret information that will not be produced until an
     3 adequate protective order is on file in this matter. This request seeks personal
     4 communication information unrelated to this litigation that will not be produced.
     5 It is impossible for Fairfax to respond fully to this request, as it seeks records
     6 reflecting transactions with individuals or entities "affiliated with" numerous
     7 companies, and Fairfax cannot determine all individuals or entities affiliated with
      8 them.
      9         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
     10 in possession, custody, or control of responsive documents.
     11 REQUEST NO. 33:
     12         Please produce complete and accurate copies of any and all DATA
     13 evidencing Aligned designs created between January 1, 2011, and the present.
w
_J
     14 RESPONSE TO REQUEST NO. 33:
<(   15         Objection.     This request is overbroad, unduly burdensome, and is not
N
N    16 proportional to the needs of the case. This request seeks essentially all information

0    17 in any form related to Aligned designs, regardless of whether such information
z    18 relates to any claim or defense in this matter, and regardless of whether Fairfax is
     19 in possession of such information. Read literally, the request seeks all documents
     20 about Aligned designs created in the past 8 years by anyone anywhere in the
     21 world, including third-party social media posts on subjects completely unrelated
     22 to this litigation. This request is vague and ambiguous as to the term "Aligned
     23 designs."     The request seeks an extremely large number of documents and
     24 searching for, reviewing, and producing all responsive documents would take an
     25 absurd number of man hours. This request seeks proprietary, confidential, and
     26 trade secret information that will not be produced until an adequate protective
     27 order is on file in this matter. This request seeks information Fairfax cannot disclose
                                                       - 19 -
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2:17-cv-02651-GMN-VCF
          Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 21 of 55




          due to contractual obligations with third parties. This request is an abuse of the
     2 discovery process and shows an attempt by Switch to use this litigation to obtain
     3 confidential information regarding direct competitors.
     4          Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
     5 in possession, custody, or control of responsive documents.
      6 REQUEST NO. 34:
      7         Please produce complete and accurate copies of DATA evidencing
      8 Aligned Energy designs created between January 1, 2011, and the present.
      9 RESPONSE TO REQUEST NO. 34:
     10         Objection. This request is overbroad, unduly burdensome, and is not
     11 proportional to the needs of the case. This request seeks essentially all information
_j

<(   12 in any form related to Aligned Energy designs, regardless of whether such
(9   13 information relates to any claim or defense in this matter, and regardless of
LU
_j
     14 whether Fairfax is in possession of such information. Read literally, the request
<(   15 seeks all documents about Aligned Energy designs created in the past 8 years by
N
N    16 anyone anywhere in the world, including third-party social media posts on
<(
C    17 subjects completely unrelated to this litigation.                This request is vague and
z    18 ambiguous as to the term "Aligned Energy designs." The request seeks an
<(
�    19 extremely large number of documents and searching for, reviewing, and
     20 producing all responsive documents would take an absurd number of man hours.
     21 This request seeks proprietary, confidential, and trade secret information that will
     22 not be produced until an adequate protective order is on file in this matter. This
     23 request seeks information Fairfax cannot disclose due to contractual obligations
     24 with third parties. This request is an abuse of the discovery process and shows an
     25 attempt by Switch to use this litigation to obtain confidential information
     26 regarding direct competitors.
     27
                                                       - 20 -
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2:l 7-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 22 of 55




                 Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       2 in possession, custody, or control of responsive documents.
       3 REQUEST NO. 35:

       4         Please produce complete and accurate copies of DATA evidencing
       5 lnertech designs created between January 1, 2011, and the present.
       6 RESPONSE TO REQUEST NO. 35:
       7         Objection.     This request is overbroad, unduly burdensome, and is not
        8 proportional to the needs of the case. This request seeks essentially all information
Q_
        9 in any form related to lnertech designs, regardless of whether such information
0 10 relates to any claim or defense in this matter, and regardless of whether Fairfax is
0,::

l'.)   1 1 in possession of such information. Read literally, the request seeks all documents
_J
       12 about lnertech designs created in the past 8 years by anyone anywhere in the
       13 world, including third-party social media posts on subjects completely unrelated
       14 to this litigation. This request is vague and ambiguous as to the term "lnertech
<(     15 designs." The request seeks an extremely large number of documents and
N
N      16 searching for, reviewing, and producing all responsive documents would take an
<(
C      17 absurd number of man hours. This request seeks proprietary, confidential, and
z      18 trade secret information that will not be produced until an adequate protective
<(
       19 order is on file in this matter. This request seeks information Fairfax cannot disclose
       20 due to contractual obligations with third parties. This request is an abuse of the
       21 discovery process and shows an attempt by Switch to use this litigation to obtain
       22 confidential information regarding direct competitors.
       23         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       24 in possession, custody, or control of responsive documents.
       25 REQUEST NO. 36:
       26         Please produce complete and accurate copies of DATA evidencing YOUR
       27 data center designs created between January 1, 2011, and the present.
                                             - 21 -
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2: 17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 23 of 55




           RESPONSE TO REQUEST NO. 36:
      2         Objection. This request is an abuse of the discovery process and shows an
      3 attempt by Switch to use this litigation to obtain confidential information
      4 regarding direct competitors.
       5        Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       6 in possession, custody, or control of responsive documents. Fairfax has never
       7 designed a data center.
       8 REQUEST NO. 37:
       9        Please produce complete and accurate copies of any and all DATA
      10 related to Switch from January 1, 2011, to the present.
      11 RESPONSE TO REQUEST NO. 37:
__J
      12        Objection.     This request is overbroad, unduly burdensome, and is not

w
      13 proportional to the needs of the case. This request seeks essentially all information
__J
      14 in any form related to Switch, regardless of whether such information relates to
<( 15 any claim or defense in this matter, and regardless of whether Fairfax is in
N
N 16 possession of such information. Read literally, the request seeks all documents
<(
0 17 about Switch created in the past 8 years by anyone anywhere in the world,
z  18 including third-party social media posts on subjects completely unrelated to this
<(
� 19 litigation. The request seeks an extremely large number of documents and

      20 searching for, reviewing, and producing all responsive documents would take an
      21 absurd number of man hours. This request seeks proprietary, confidential, and
      22 trade secret information that will not be produced until an adequate protective
      23 order is on file in this matter. This request seeks information Fairfax cannot disclose
      24 due to contractual obligations with third parties.               This request is particularly
      25 abusive because Switch, by definition, is in possession of the majority of potentially
      26 responsive documents and there is no need to burden Fairfax with this overbroad
      27 request.
                                                       - 22 -
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2:l 7-cv-02651-GMN-VCF
          Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 24 of 55




               Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
     2 in possession, custody, or control of responsive documents.
     3 REQUEST NO. 38:

     4         Please produce complete and accurate copies of any and all DATA
     5 related to Rob Roy from January 1, 2011, to the present.
     6 RESPONSE TO REQUEST NO. 38:
     7         Objection.        This request is overbroad, unduly burdensome, and is not
      8 proportional to the needs of the case. This request seeks essentially all information
o_   9 in any form related to Rob Roy, regardless of whether such information relates to
     10 any claim or defense in this matter, and regardless of whether Fairfax is in

0    11 possession of such information. Read literally, the request seeks all documents
_J
     12 about Rob Roy created in the past 8 years by anyone anywhere in the world,
0    13 including third-party social media posts on subjects completely unrelated to this
     14 litigation.    The request seeks an extremely large number of documents and
<C 15 searching for, reviewing, and producing all responsive documents would take an
N
N    16 absurd number of man hours. This request seeks proprietary, confidential, and

     17 trade secret information that will not be produced until an adequate protective
z    18 order is on file in this matter. This request seeks information Fairfax cannot disclose
     19 due to contractual obligations with third parties.                  This request is particularly
     20 abusive because Switch, by definition, is in possession of the majority of potentially
     21 responsive documents and there is no need to burden Fairfax with this overbroad
     22 request.
     23         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
     24 in possession, custody, or control of responsive documents.
     25 REQUEST NO. 39:
     26         Please produce all DATA related to your design work for Aligned.
     27
                                                         - 23
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2:17-cv-02651-GMN-VCF
           Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 25 of 55




           RESPONSE TO REQUEST NO. 39:
      2         Objection. This request is overbroad, unduly burdensome, and is not
      3 proportional to the needs of the case. This request is not limited to any relevant
      4 time period and is not limited in scope to issues related to any party's claims or
      5 defenses.      This request seeks proprietary, confidential, and trade secret
      6 information that will not be produced until an adequate protective order is on file
      7 in this matter. This request seeks information Fairfax cannot disclose due to
      8 contractual obligations with third parties. This request is an abuse of the discovery
n_    9 process and shows an attempt by Switch to use this litigation to obtain
::i
O 10 confidential information regarding direct competitors.
(9 11      Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
      12 in possession, custody, or control of responsive documents.
_J

<{
(9 13 REQUEST NO. 40:
w
_J
      14         Please produce complete and accurate copies of your analysis of
<C 15 Aligned's designs created between January l, 2011, and the present.
N
N 16 RESPONSE TO REQUEST NO. 40:
<C
0 17        Objection. This request is overbroad, unduly burdensome, and is not
z   18 proportional to the needs of the case. This request seeks proprietary, confidential,
<C
o=: 19 and trade secret information that will not be produced until an adequate

      20 protective order is on file in this matter. This request seeks information Fairfax
      21 cannot disclose due to contractual obligations with third parties. This request is
      22 an abuse of the discovery process and shows an attempt by Switch to use this
      23 litigation to obtain confidential information regarding direct competitors.
      24         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
      25 in possession, custody, or control of responsive documents.
      26
      27
                                                       - 24 -
                    Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                            2:l 7-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 26 of 55




            REQUEST NO. 41:

       2         Please produce complete and accurate copies of your analysis of
       3 Aligned Energy's designs created between January 1, 2011, and the present.
       4 RESPONSE TO REQUEST NO. 41:

        5        Objection.     This request is overbroad, unduly burdensome, and is not
       6 proportional to the needs of the case. This request seeks proprietary, confidential,
        7 and trade secret information that will not be produced until an adequate
        8 protective order is on file in this matter. This request seeks information Fairfax
o._     9 cannot disclose due to contractual obligations with third parties. This request is
::)
0      10 an abuse of the discovery process and shows an attempt by Switch to use this
       11 litigation to obtain confidential information regarding direct competitors.
_J

<( 12        Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
(9 13 in possession, custody, or control of responsive documents.
w
_J
       14 REQUEST NO. 42:

<(     15         Please produce complete and accurate copies of your analysis of
N
N      16 lnertech's designs created between January 1, 2011, and the present.
<(
0      17 RESPONSE TO REQUEST NO. 42:
z      18         Objection.    This request is overbroad, unduly burdensome, and is not
<(
0:::   19 proportional to the needs of the case. This request seeks proprietary, confidential,
       20 and trade secret information that will not be produced until an adequate
       21 protective order is on file in this matter. This request seeks information Fairfax
       22 cannot disclose due to contractual obligations with third parties. This request is
       23 an abuse of the discovery process and shows an attempt by Switch to use this
       24 litigation to obtain confidential information regarding direct competitors.
       25         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       26 in possession, custody, or control of responsive documents.
       27
                                                         - 25
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2: 1 7-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 27 of 55




            REQUEST NO. 43:
       2         Please produce complete and accurate copies of all collaborations with
       3 Aligned regarding Aligned's data center designs created between January 1,
       4 2011, and the present.
       5 RESPONSE TO REQUEST NO. 43:
        6        Objection.     This request is overbroad, unduly burdensome, and is not
        7 proportional to the needs of the case. This request seeks proprietary, confidential,
        8 and trade secret information that will not be produced until an adequate
CL      9 protective order is on file in this matter. This request seeks information Fairfax
=:)
0 10 cannot disclose due to contractual obligations with third parties. This request is
       11 vague and ambiguous as to the term "collaborations with Aligned regarding
_J

<(     12 Aligned's data center designs." This request is an abuse of the discovery process
('.)   13 and shows an attempt by Switch to use this litigation to obtain confidential
Ll.J
_J
       14 information regarding direct competitors.
<(     15         Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
N
N      16 in possession, custody, or control of responsive documents.
<(
0      17 REQUEST NO. 44:
z      18         Please produce all DATA related to your retention as a consultant with
<(
0::
       19 Aligned.
       20 RESPONSE TO REQUEST NO. 44:
       21         Objection. This request is overbroad, unduly burdensome, and is not
       22 proportional to the needs of the case. This request seeks proprietary, confidential,
       23 and trade secret information that will not be produced until an adequate
       24 protective order is on file in this matter. This request seeks information Fairfax
       25 cannot disclose due to contractual obligations with third parties. This request is
       26 an abuse of the discovery process and shows an attempt by Switch to use this
       27 litigation to obtain confidential information regarding direct competitors.
                                                         - 26
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2: l 7-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 28 of 55




                  Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       2 in possession, custody, or control of responsive documents.
       3 REQUEST NO. 45:
       4          Please produce complete and accurate copies of all DATA regarding
       5 Aligned's data center designs created between January 1, 2011, and the
       6 present.
        7 RESPONSE TO REQUEST NO. 45:

       8          Objection.     This request is overbroad, unduly burdensome, and is not
o._         proportional to the needs of the case. This request seeks essentially all information
0 10 in any form related to Aligned data center designs, regardless of whether such
Ck'.

0 11 information relates to any claim or defense in this matter, and regardless of
_J

<(
       12 whether Fairfax is in possession of such information. Read literally, the request
0 13 seeks all documents about Aligned data center designs created in the past 8
_J
       14 years by anyone anywhere in the world, including third-party social media posts
<(     15 on subjects completely unrelated to this litigation. The request seeks an extremely
N
N      16 large number of documents and searching for, reviewing, and producing all
<(
C 17 responsive documents would take an absurd number of man hours. This request
z      18 seeks proprietary, confidential, and trade secret information that will not be
<(
a=: 19 produced until an adequate protective order is on file in this matter. This request

       20 seeks information Fairfax cannot disclose due to contractual obligations with third
       21 parties. This request is an abuse of the discovery process and shows an attempt
       22 by Switch to use this litigation to obtain confidential information regarding direct
       23 competitors.
       24          Notwithstanding these objections, Fairfax responds as follows: Fairfax is not
       25 in possession, custody, or control of responsive documents.
       26
       27
                                                         - 27 -
                      Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                              2:17-cv-02651-GMN-VCF
          Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 29 of 55




               Dated: June 27, 2019.               Respectfully submitted,
                                                   /s/ Ronald D. Green
     2                                             Marc J. Randazzo (NV Bar No. 12265)
     3                                             Ronald D. Green (NV Bar No. 7360)
                                                   Alex J. Shepard (NV Bar No. 13582)
     4                                             RANDAZZA LEGAL GROUP, PLLC
                                                   2764 Lake Sahara Drive, Suite 109
     5
                                                   Las Vegas, Nevada 89147
     6                                             Attorneys for Defendants
     7                                             Stephen Fairfax and MTechnology

     8
Q_
     9
0    10
�
(:) 11
_J

<(
     12
(:) 13
_J
     14
<(   15
N
N    16
<(
0 17
z    18
<(
�
     19
     20
     21
     22
     23
     24
     25
     26
     27
                                                     - 28 -
                  Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                          2: 17-cv-02651-GMN-VCF
            Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 30 of 55




                                                                 Case No. 2: l 7-cv-0265 l-GMN-VCF
       2                                   CERTIFICATE OF SERVICE
       3         I HEREBY CERTIFY that on this 27th day of June 2019, I served the foregoing
       4 document upon counsel for the Plaintiff Switch, Ltd., listed below, via electronic
       5 mail and U.S. Mail:
       6
                                               Anne-Marie Birk
       7                                         Sam Castor
                                                  Switch, LTD.
       8                                     <abirk@switch.com>
Q_                                           <sam@switch.com>
                                             7135 S. Decatur Blvd.
0 10                                         Las Vegas, NV 89118
a:::
(.'.) 1 l                                  F. Christopher Austin, Esq.
_J
      12                                      WEIDE & MILLER, LTD.
<(                                      l 0655 Park Run Drive, Suite l 00
(.'.) 13                                   Las Vegas, Nevada 89144
_J                                        <caustin@weidemiller.com>
       14
                                              Attorneys for Plaintiff
<(     15                                          Switch, Ltd.
N
N      16
C      17                                             Respectfully Submitted,
z      18
<(                                                    /s/ Heather Ebert
c.::: 19                                              Employee,
                                                      Randazzo Legal Group, PLLC
       20
       21
       22
       23
       24
       25
       26
       27
                                                        - 29
                     Stephen Fairfax's Responses to Switch's First Set of Requests for Production
                                             2:17-cv-02651-GMN-YCF
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 31 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 32 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 33 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 34 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 35 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 36 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 37 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 38 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 39 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 40 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 41 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 42 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 43 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 44 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 45 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 46 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 47 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 48 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 49 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 50 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 51 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 52 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 53 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 54 of 55
Case 2:17-cv-02651-GMN-EJY Document 55-1 Filed 10/10/19 Page 55 of 55
